Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 06/14/2022 has been entered. Claims 1-3, 11 and 13 have been amended. Claim 12 is cancelled. Claims 1-11 and 13-20 are still pending in this application with claims 1 and 11 being independent.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-8, 10, 11, 13-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (For. Pub. No: 2018/056748 A1) in view of MediaTek Inc. (R1-1718327, 3GPP TSG RAN WG1 Meeting 90bis, “Remaining Details on Bandwidth Part Operation in NR, dated Oct 2017) (herein after known as ‘MediaTek Inc.’).
	Regarding claim 1, FU et al. teach a resource scheduling method (see page 1, Abstract), comprising: receiving, by a terminal device (see Figures 1 & 3, terminal 120), downlink control information (DCI) sent by a network device (see Figures 1 & 2, BS 110 for network device and see page 19, para [123] wherein Downlink control information (DCI) for allocation of physical resources of multiple types of numerology is transmitted on physical resources of one type of numerology and the UE receiving DCI for scheduling data, is mentioned), wherein the DCI is used for scheduling resources on a first bandwidth part (BWP) of the terminal device (see page 19, para [121] wherein the UE determines possible types of numerology to receive control signals and data by receiving higher layer signaling, and then determines a type(s) of numerology to receive control signals and/or data according to an indication by control signals, and then the UE receives control signals and/or data at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth (that includes first bandwidth part) and CP length of OFDM symbols of the type of numerology indicated, is mentioned and also see para [123] wherein Downlink control information (DCI) for allocation of physical resources of types of numerology is transmitted on physical resources of one type of numerology and the UE receiving DCI for scheduling data and receiving data according to the subcarrier width (that includes first bandwidth part) of the determined type of numerology, is mentioned); and 
determining, by the terminal device, a subcarrier spacing corresponding to a radio network temporary identifier (RNTI) for scrambling the DCI, wherein the subcarrier spacing corresponding to the RNTI for scrambling the DCI is a subcarrier spacing used for scheduling the resources on the first BWP (see page 20, para [123] wherein Downlink control information (DCI) for allocation of physical resources of types of numerology is transmitted on physical resources of one type of numerology and the UE receiving DCI for scheduling data and receiving data according to the subcarrier width (that includes first bandwidth part) of the determined type of numerology, is mentioned and wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned and also see para [126]), 
wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises at least one of : receiving, by the terminal device, configuration parameters of the first BWP, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs (see page 16, para [108] wherein UE determines a way to receive control signals and data of one type of numerology at a time by receiving higher layer signaling configuration, or the UE determines a way to receive control signals and data of multiple types of nu-merology (that includes plurality of subcarrier spacings) at a time by receiving higher layer signaling configuration, is mentioned, also see page 19, para [121] wherein the UE receives control signals/configuration parameters and/or data at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth (that includes first bandwidth part) and CP length of OFDM symbols of the type of numerology indicated, is mentioned and also see page 20, para [123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned, all of which clearly includes and equivalent to ‘receiving, by the terminal device, configuration parameters of the first BWP, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs’); or 
receiving, by the terminal device, the configuration parameters of the first BWP, wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI (see page 19, para [121] wherein the UE receives control signals/configuration parameters and/or data at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth (that includes first bandwidth part) and CP length of OFDM symbols of the type of numerology (that also includes first subcarrier spacing) indicated, is mentioned and see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned).
FU et al. teaches the above resource scheduling method comprising wherein the DCI is used for scheduling resources on a first bandwidth part (BWP) of the terminal device as mentioned above, but FU et al. is silent in teaching the above resource scheduling method comprising wherein the DCI is used for scheduling resources on a first bandwidth part (BWP) of the terminal device currently in an active state.
However, MediaTek Inc. teaches a resource scheduling method (see page 1, Introduction) comprising wherein the DCI is used for scheduling resources on a first bandwidth part (BWP) of the terminal device currently in an active state (see page 1, last para under ‘Active BWP operation, wherein a UE being assumed to receive/transmit within active DL/UL bandwidth part(s) using the associated numerology, is mentioned and also see page 2, 1st para wherein UE expecting at least one  DL bandwidth part and one UL bandwidth part being active among the set of configured bandwidth parts for a given time instant, is mentioned also see under ‘BWP activation/deactivation’, wherein BWP activation by scheduling DCI with explicit indication, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above resource scheduling method of FU et al. to have the DCI being  used for scheduling resources on a first bandwidth part (BWP) of the terminal device currently in an active state, disclosed by MediaTek Inc. in order to provide an effective mechanism of supporting separate sets of bandwidth part configurations for DL & UL per component carrier of UE and also enabling UE RF retuning for active bandwidth part switching in wireless communication system.
Regarding claim 2, FU et al. and MediaTek Inc. together teach the method according to claim 1.
FU et al. further teach the method according to claim 1, wherein determining, by the terminal device, the subcarrier spacing used for scheduling the resources on the first BWP according to the radio network temporary identifier (RNTI) for scrambling the DCI comprises: determining, by the terminal device, a subcarrier spacing corresponding to the RNTI for scrambling the DCI among the plurality of subcarrier spacings (see page 20, para [123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned and also see para [0126]).
Regarding claim 3, FU et al. and MediaTek Inc. together teach the method according to claim 1.
FU et al. further teach the method according to claim 1, wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises: receiving, by the terminal device, first configuration information, wherein the first configuration information is used for indicating at least one subcarrier spacing, the at least one subcarrier spacing corresponds to at least one RNTI one by one, and the at least one RNTI is a RNTI other than the first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); wherein determining, by the terminal device, the subcarrier spacing used for scheduling the resources on the first BWP according to the radio network temporary identifier (RNTI) for scrambling the DCI comprises: determining, by the terminal device, a subcarrier spacing corresponding to the RNTI for scrambling the DCI among the first subcarrier spacing and the at least one subcarrier spacing (see page 20, para [0123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned and also see para [126]).
Regarding claim 4, FU et al. further teach the method according to claim 3, wherein the at least one subcarrier spacing is configured by the network device for the first BWP (see page 20, paragraphs [123] & [126]).
Regarding claim 5, FU et al. and MediaTek Inc. together teach the method according to claim 1.
FU et al. further teach the method according to claim 1, wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises: receiving, by the terminal device, configuration parameters of the first BWP, wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); and receiving, by the terminal device, first configuration information, wherein the first configuration information is used for indicating a mapping relationship between each subcarrier spacing in at least one subcarrier spacing and the first subcarrier spacing, the at least one subcarrier spacing corresponds to at least one RNTI one by one, and the at least one RNTI is a RNTI other than the first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); wherein determining, by the terminal device, the subcarrier spacing used for scheduling the resources on the first BWP according to the radio network temporary identifier (RNTI) for scrambling the DCI comprises: determining, by the terminal device, a subcarrier spacing corresponding to the RNTI for scrambling the DCI among the first subcarrier spacing and the at least one subcarrier spacing (see page 20, para [123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned).
	Regarding claim 6, FU et al. further teach the method according to claim 5, wherein when the RNTI for scrambling the DCI is a second RNTI among the at least one RNTI, the method further comprises: determining, by the terminal device, a second subcarrier spacing corresponding to the second RNTI according to the first subcarrier spacing and the mapping relationship (see page 20, para [123]  & Table 2 wherein the type of numerology (that includes second subcarrier spacing) for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); wherein determining, by the terminal device, the subcarrier spacing corresponding to the RNTI for scrambling the DCI among the first subcarrier spacing and the at least one subcarrier spacing comprises: determining, by the terminal device, the second subcarrier spacing as the subcarrier spacing used for scheduling the resources on the first BWP (see page 20, paragraphs [123] & [126]).
	Regarding claim 7, FU et al. further teach the method according to claim 5, wherein the mapping relationship is represented by a mapping table predefined or configured by the network device, or the mapping relationship is represented by a multiple or fractional relationship predefined or configured by the network device (see page 20, para [123] & Table 2 wherein the mapping relationship being represented by a mapping table, is mentioned).
	Regarding claim 8, FU et al. further teach the method according to claim 3, wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises: receiving, by the terminal device, second configuration information, wherein the second configuration information is used for indicating that the at least one RNTI is capable of being used (see page 16, para [108] and also see page 20, para [123]).
Regarding claim 10, FU et al. and MediaTek Inc. together teach the method according to claim 1.
FU et al. further teach the method according to claim 1, wherein the first BWP is an uplink BWP or a downlink BWP (see para [0121] wherein UE receives control signals/DCI and/or data at corresponding times (e.g., within subframes or OFDM symbols that includes uplink/downlink) according to the subcarrier bandwidth/first BWP, is mentioned).
Regarding claim 11, FU et al. teach a resource scheduling method (see page 1, Abstract), comprising: determining, by a network device (see Figures 1 & 2, base station 110), a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device according to a type of a current service to be processed (see Figures 1 & 3, terminal 120 and see page 17, para [111] wherein the base station transmits control signals and data of one type of numerology/subcarrier spacing to the UE based on the type of data/service at a time, is mentioned, also see page 19, para [121] wherein the UE receives control signals and/or data from base station at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth/BWP and CP length of OFDM symbols of the type of numerology(s) indicated, is mentioned and also see page 19, para [123] wherein Downlink control information (DCI) for allocation of physical resources of multiple types of numerology is transmitted on physical resources of one type of numerology, is mentioned); and 
sending, by the network device, downlink control information (DCI) to the terminal device, wherein the DCI is used for scheduling resources on the first BWP (see page 19, para [121] wherein the UE receives control signals and/or data from base station at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth/BWP and CP length of OFDM symbols of the type of numerology(s) indicated, is mentioned and also see page 19, para [123] wherein the DCI being used to indicate the number of numerology of physical resources for the UE to receive data, is mentioned), and a radio network temporary identifier (RNTI) for scrambling the DCI is used for indicating the subcarrier spacing used for scheduling the resources on the first BWP (see page 20, para [123] wherein Downlink control information (DCI) for allocation of physical resources of types of numerology is transmitted on physical resources of one type of numerology and the UE receiving DCI for scheduling data and receiving data according to the subcarrier width (that includes first bandwidth part) of the determined type of numerology, is mentioned and wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned), 
wherein before the network device sends the downlink control information (DCI) to the terminal device, the method further comprises: sending, by the network device, configuration parameters of the first BWP to the terminal device, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs (see page 16, para [108] wherein UE determines a way to receive control signals and data of one type of numerology at a time by receiving higher layer signaling configuration, or the UE determines a way to receive control signals and data of multiple types of nu-merology (that includes plurality of subcarrier spacings) at a time by receiving higher layer signaling configuration, is mentioned, also see page 19, para [121] wherein the UE receives control signals/configuration parameters and/or data at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth (that includes first bandwidth part) and CP length of OFDM symbols of the type of numerology indicated, is mentioned and also see page 20, para [123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned, all of which clearly includes and equivalent to ‘sending, by the network device, configuration parameters of the first BWP to the terminal device, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs’);or 
sending, by the network device, configuration parameters of the first BWP to the terminal device, wherein the configuration parameters comprise a first subcarrier spacing and the first subcarrier spacing corresponds to a first RNTI (see page 19, para [121] wherein the UE receives control signals/configuration parameters and/or data at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth (that includes first bandwidth part) and CP length of OFDM symbols of the type of numerology (that also includes first subcarrier spacing) indicated, is mentioned and see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned).
FU et al. teaches the above resource scheduling method comprising determining, by a network device, a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device according to a type of a current service to be processed as mentioned above, but FU et al. is silent in teaching the above resource scheduling method comprising determining, by a network device, a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device currently in an active state.
However, MediaTek Inc. teaches a resource scheduling method (see page 1, Introduction) comprising determining, by a network device, a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device currently in an active state (see page 1, last para under ‘Active BWP operation, wherein a UE being assumed to receive/transmit within active DL/UL bandwidth part(s) using the associated numerology/subcarrier spacing, is mentioned and also see page 2, 1st para wherein UE expecting at least one  DL bandwidth part and one UL bandwidth part being active among the set of configured bandwidth parts for a given time instant, is mentioned also see under ‘BWP activation/deactivation, wherein BWP activation by scheduling DCI with explicit indication from BS, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above resource scheduling method of FU et al. to have determining, by a network device, a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device currently in an active state, disclosed by MediaTek Inc. in order to provide an effective mechanism of supporting separate sets of bandwidth part configurations for DL & UL per component carrier of UE and also enabling UE RF retuning for active bandwidth part switching in wireless communication system.
Regarding claim 13, FU et al. and MediaTek Inc. together teach the method according to claim 11.
FU et al. further teach the method according to claim 11, wherein before the network device sends the downlink control information (DCI) to the terminal device, the method further comprises: sending, by the network device, first configuration information to the terminal device, wherein the first configuration information is used for indicating at least one subcarrier spacing, the at least one subcarrier spacing corresponds to at least one RNTI one by one, and the at least one RNTI is a RNTI other than the first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned).
Regarding claim 14, FU et al. further teach the method according to claim 13,
wherein the at least one subcarrier spacing is configured by the network device for the first BWP (see page 20, paragraphs [123] & [126]).
	Regarding claim 15, FU et al. and MediaTek Inc. together teach the method according to claim 11.
	FU et al. further teach the method according to claim 11, wherein before the network device sends the downlink control information (DCI) to the terminal device, the method further comprises: sending, by the network device, configuration parameters of the first BWP to the terminal device, wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); and sending, by the network device, first configuration information to the terminal device, wherein the first configuration information is used for indicating a mapping relationship between each subcarrier spacing in at least one subcarrier spacing and the first subcarrier spacing, the at least one subcarrier spacing corresponds to at least one RNTI one by one, and the at least one RNTI is a RNTI other than the first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned).
	Regarding claim 16, FU et al. further teach the method according to claim15, wherein the mapping relationship is represented by a mapping table predefined or configured by the network device, or the mapping relationship is represented by a multiple relationship or a fractional relationship predefined or configured by the network device (see page 20, para [123] & Table 2 wherein the mapping relationship being represented by a mapping table, is mentioned).
Regarding claim 17, FU et al. further teach the method according to claim 13,
wherein before the network device sends the downlink control information (DCI) to the terminal device, the method further comprises: sending, by the network device, second configuration information to the terminal device, wherein the second configuration information is used for indicating that the at least one RNTI is capable of being used (see page 16, para [108] and also see page 20, para [123]).
	Regarding claim 19, FU et al. and MediaTek Inc. together teach the method according to claim 11.
	FU et al. further teach the method according to claim 11, wherein determining, by a network device, the subcarrier spacing used for scheduling the resources on the first bandwidth part (BWP) of the terminal device currently in the active state according to the type of the current service to be processed, comprises: determining, by the network device, a first subcarrier spacing as the subcarrier spacing used for scheduling the resources on the first BWP when the current service to be processed is an enhanced mobile broadband (eMBB) service (see page 17, para [111] wherein the base station transmits control signals and data of only one type of numerology to the UE at a time, and the UE receives control signals and data of one type of numerology at a time, is mentioned & the eMBB data and URLLC data are transmitted through time slots of different numbers of OFDM symbols to the UE, so as to meet the different latency requirements, for example, the eMBB data are transmitted through a time slot of M1 (M1 is a positive integer, configured by higher layer signaling or determined according to the protocol, e.g., M1 is equal to 14) OFDM symbols, is mentioned); and determining, by the network device, a second subcarrier spacing as the subcarrier spacing used for scheduling the resources on the first BWP when the current service to be processed is an Ultra Reliable & Low Latency Communication (URLLC) service, wherein the second subcarrier spacing is larger than the first subcarrier spacing (see page 17, para [111] wherein the base station transmits control signals and data of only one type of numerology to the UE at a time, and the UE receives control signals and data of one type of numerology at a time, is mentioned & the eMBB data and URLLC data are transmitted through time slots of different numbers of OFDM symbols to the UE, so as to meet the different latency requirements, for example, the URLLC data are transmitted through a time slot of M2 (M2 is a positive integer, configured by high layer signaling or determined according to the protocol, and M2 is less than M1, e.g., M2 is equal to 2) OFDM symbols, is mentioned).
Regarding claim 20, FU et al. and MediaTek Inc. together teach the method according to claim 11.
FU et al. further teach the method according to claim 11, wherein the first BWP is an uplink BWP or a downlink BWP (see para [0121] wherein UE receives control signals/DCI and/or data at corresponding times (e.g., within subframes or OFDM symbols that includes uplink/downlink) according to the subcarrier bandwidth/first BWP, is mentioned).
Regarding claim 21, FU et al. teach a terminal device (see Abstract & Fig.3), comprising: a processor (see Fig.3, controller/processor 330) and a memory (see Fig.3, storage/memory 320), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory (see paragraphs [83] & [84]) to perform the method according to claim 1 (please see the above 103 rejection of FU et al. and MediaTek Inc. together of claim 1).
	Regarding claim 22, FU et al. teach a network device (see Abstract and Fig.2), comprising a processor (see Fig.2, controller/processor 240) and a memory (see Fig.2, storage/memory 230), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory (see paragraphs [73] & [74) to perform the method according to claim 11 (please see the above 103 rejection of FU et al. and MediaTek Inc. together of claim 11).
5.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (For. Pub. No: 2018/056748 A1) in view of MediaTek Inc. (R1-1718327, 3GPP TSG RAN WG1 Meeting 90bis, “Remaining Details on Bandwidth Part Operation in NR, dated Oct 2017) (herein after known as ‘MediaTek Inc.’) and further in view of Cirik et al. (US Pub. No: 2019/0357262 A1).
	Regarding claims 9 and 18, FU et al. and MediaTek Inc. together teach the methods according to claims 3 and 13 respectively.
	FU et al. and MediaTek Inc. together yet are silent in teaching the methods according to claims 3 and 13, wherein the first RNTI is different in type from the at least one RNTI, and the first RNTI is a C-RNTI.
	However, Cirik et al. teach a method (see Abstract) wherein the first RNTI is different in type from the at least one RNTI and the first RNTI is a C-RNTI (see para [0648] wherein the DCI may be indicated (e.g., identified, scrambled, etc.) by a C-RNTI of the wireless device, is mentioned and also see para [0649]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above resource scheduling method of FU et al. and MediaTek Inc. to have the first RNTI being different in type from the at least one RNTI and the first RNTI is a C-RNTI, disclosed by Cirik et al. in order to provide an effective mechanism of UE and base station for determining on which downlink (DL) BWP of multiple active DL BWP, and on which uplink (UL) BWP of multiple active UL BWPs, a message is to be sent and also for reducing the quantity of active DL BWPs and/or active UL BWPs to monitor for a response in wireless communication system.
Response to Arguments
6.	Applicant's arguments filed on 06/14/2022 have been fully considered but they are not persuasive. 
7.	Applicant’s amendment of independent claims 1 and 11 necessitated new citations and explanation of the references as presented in the current office action.
8.	In pages 10-11 of Applicant’s Remarks, regarding amended independent claims 1 and 11, Applicant mainly mentions that FU does not disclose features first subcarrier spacing corresponds to a first RNTI or different subcarrier spacings correspond to different RNTIs and accordingly does not disclose the features "wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises at least one of : receiving, by the terminal device, configuration parameters of the first BWP, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs, or receiving, by the terminal device, the configuration parameters of the first BWP wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI" in amended claims 1 and 11.
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. FU et al. clearly teach wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises at least one of : receiving, by the terminal device, configuration parameters of the first BWP, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs (see page 16, para [108] wherein UE determines a way to receive control signals and data of one type of numerology at a time by receiving higher layer signaling configuration, or the UE determines a way to receive control signals and data of multiple types of nu-merology (that includes plurality of subcarrier spacings) at a time by receiving higher layer signaling configuration, is mentioned, also see page 19, para [121] wherein the UE receives control signals/configuration parameters and/or data at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth (that includes first bandwidth part) and CP length of OFDM symbols of the type of numerology indicated, is mentioned and also see page 20, para [123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned, all of which clearly includes and equivalent to, as per broadest reasonable interpretation (BRI) of claim limitations, ‘receiving, by the terminal device, configuration parameters of the first BWP, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs’); or 
receiving, by the terminal device, the configuration parameters of the first BWP, wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI (see page 19, para [121] wherein the UE receives control signals/configuration parameters and/or data at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth (that includes first bandwidth part) and CP length of OFDM symbols of the type of numerology (that also includes first subcarrier spacing) indicated, is mentioned and see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned, all of which clearly includes and equivalent to, as per broadest reasonable interpretation (BRI) of claim limitations, receiving, by the terminal device, the configuration parameters of the first BWP, wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI ), and thus FU et al. and MediaTek Inc. together teach all the limitations of independent claims 1 and 11 as already mentioned above under Claim Rejections.
9.	The rejection of all other claims is already explained above under Claim Rejections.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Xiong et al. (US Pub. No: 2020/0077432 A1) disclose mechanisms relating to the use of New Radio involving multiple bandwidth parts for cellular communication.
	Marinier et al. (US Pub. No: 2020/0196343 A1) disclose mechanisms relating to the use of reliable control signaling among wireless devices in New Radio (NR) wireless communication system.
	Tooher et al. (US Pub. No: 2019/0208482 A1) disclose methods for flexible resource usage in New Radio (NR) wireless communication system.
	Pelletier et al. (US Pub. No: 2020/0163023 A1) disclose methods and apparatuses directed to adaptive uplink power control in a wireless networking system.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	9/9/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477